Citation Nr: 1608511	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 1, 2007 to February 7, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from April 1, 2007.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 2002 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The issue of entitlement to a disability rating in excess of 70 percent for PTSD from April 1, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence indicates that the Veteran was totally occupationally and socially impaired from January 1, 2007 to February 7, 2007.


CONCLUSION OF LAW

The criteria, for a total disability rating for PTSD from January 1, 2007 to February 7, 2007, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As noted infra, the Board is remanding this case in order to ensure compliance with VA's duty to notify and assist the Veteran.  In regards to the issue of entitlement to a disability rating in excess of 70 percent for PTSD from January 1, 2007 to February 7, 2007 however, the Veteran is being granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

PTSD from January 1, 2007 to February 8, 2007

The Veteran contends that she is entitled to a disability rating in excess of 70 percent for PTSD from January 1, 2007 to February 8, 2007.  The Veteran first filed for service connection for PTSD in in November 2006, and, in March 2007, the RO granted service connection and assigned a staged rating commencing the date the claim was received.  The Veteran has been assigned a total disability rating from November 20, 2006 to January 1, 2007 and from February 8, 2007 to April 1, 2007.  The Veteran has been assigned a disability rating of 70 percent for all other periods on appeal.  The periods where the Veteran has been assigned a total disability rating correspond to periods of hospitalization for the Veteran's PTSD.  The Veteran appealed, because she contends that she is entitled to an increased disability rating.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

Furthermore, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  Assignment of temporary total disability on the basis of hospital treatment or observation will not preclude a total disability rating pursuant to the other provisions of the rating schedule.  Particular attention should be given when the hospital discharge report indicates that a Veteran will be confined to their home, will be unable to work, or will require frequent care of a nurse or a physician at home.  38 C.F.R. § 4.29 (2015).

The Veteran was hospitalized at a VA facility from November 2006 to December 26, 2006; during which time she was treated for PTSD.  The Veteran was discharged when she failed to return from a weekend pass.  The discharge report indicates that there were no signs or symptoms of increasing anxiety or depression prior to her leaving on the weekend pass.  Nevertheless, the Veteran was re-hospitalized on February 8, 2007.  Treatment records indicate that between December 26, 2006 and February 8, 2007 the Veteran was homeless without social or financial support.

The weight of the evidence indicates that from January 1, 2007 to February 7, 2007 the Veteran was totally occupationally and socially impaired.  This determination is due to the nature of the Veteran's discharge from treatment in December 2006.  Namely, the Veteran was not discharged as a result of completing a course of treatment, but that she was administratively discharged after she left on a weekend pass; simply never returning.  The Board also notes the relative short period of time between when the Veteran was discharged from treatment and readmitted for hospitalization.  Finally, the Board also notes that during this short period of time the Veteran was homeless without financial support, and thus she was seemingly unable to make contact with her family or find gainful employment.  

The evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the it is at least as likely as not that the Veteran was totally occupationally and socially impaired from January 1, 2007 to February 7, 2007, and a total disability rating from January 1, 2007 to February 7, 2007 is granted.


ORDER

A total disability rating for PTSD from January 1, 2007 to February 7, 2007 is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that she is entitled to a disability rating in excess of 70 percent from April 1, 2007.  In December 2014, a Supplemental Statement of the Case (SSOC) was issued and mailed to the Veteran's address of record.  The SSOC was returned to the VA marked forward time expired return to sender.  The returned SSOC had a note from the U.S. Postal Service indicating that the forwarding address had expired.  This indicates that the Veteran moved to a new address, had her mail from her previous address forwarded to her new address, and that the SSOC was returned to VA as a result of the expiration of the U.S. Postal Service's forwarding address program (which stops forwarding mail after one year).  

Accordingly, VA can no longer presume that mail sent to the Veteran's current address of record reached the Veteran (although the Veteran is informed that she has a duty to keep VA apprised of her location), and VA has a duty to search the claims file for an alternative address.  The forwarding address marked on the December 2014 SSOC is potentially such an alternative address.  Therefore, the issue of entitlement to a disability rating in excess of 70 percent from April 1, 2007 is remanded so that the AOJ may attempt to contact the Veteran at the alternative address and take action accordingly in compliance with VA's duty to notify and assist.


Accordingly, the case is REMANDED for the following action:

1.  Make all reasonable efforts to contact the Veteran in order to verify her address; including contacting the Veteran at the address noted on SSOC that was marked forward time expired return to sender.  All such attempts should be fully documented in the record.

2.  If the AOJ successfully contacts the Veteran, take all steps necessary to comply with VA's duty and assistance obligations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


